 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertification of RepresentativesIt is hereby certified that Local 692, Retail Clerks' InternationalAssociation, AFL, has been designated and selected by a majority ofall full-time and regular part-time selling and nonselling employeesemployed by the Company at its Hagerstown, Maryland, store, ex-cluding warehouse employees, truck drivers, guards, professionals,and supervisors as defined in the Act, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, that organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with regardto rates of pay, wages, hours of employment, and other conditions ofemployment.NAMM'S INC.andREGINAFREIBERGandDEPARTMENTSTORE EM-PLOYEES UNION, LOCAL 1250, INDEPENDENT, NOW KNOWN AS UNITEDDEPARTMENT STORE WORKERS OF NEW YORK, LOCALS 1250 AND1250-B, PARTY TO THE CONTRACTNAMM'S INC.andSARA GOLDESDEPARTMENT STORE EMPLOYEES UNION LOCAL 1250, INDEPENDENT,NOW KNOWN AS UNITED DEPARTMENTSTOREWORKERS OF NEW YORK,LOCALS 1250 and 1250-BandREGINAFREIBERGDEPARTMENTSTORE EMPLOYEESUNION LOCAL 1250,INDEPENDENT,NOW KNOWN AS UNITEDDEPARTMENT STOREWORKERS OF NEW YORK,LOCALS 1250 AND 1250-B,andSARA GOLDES.Cases Nos. 2-CA-1130,2-CA-1379, 2-CB-372, and 2-CB-427. January 22, 1953Decision and OrderOn February 12, 1952, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint, as amended, and recommending that the complaintbe dismissed in its entirety.Thereafter, the General Counsel filedexceptions to the Intermediate Report and a supporting brief.TheRespondent Company filed a brief in support of the IntermediateReport.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-102 NLRB No. 45. NAMM' S INC.467tions of the Trial Examiner only insofar as they are consistent withour decision.1.The Trial Examiner found that the Respondent Union did notviolate Section 8 (b) (1) (A) of the Act by requiring employees cov-ered by a valid union-shop agreement to pay union dues that accruedbefore the effective date of this agreement, as a condition of securingmembership in good standing.A majority of the Board does notagree.As fully discussed in the Intermediate Report, the Union, afterprolonged negotiations following Board certification, entered into aunion-shop contract with the Company which required membershipin good standing as a condition of employment.To achieve member-ship in good standing, the Union required all employees, who hadpreviously become members, to pay the dues they failed to pay duringthe intervening 10-month period when no contract was in existence.2The Union also imposed a similar obligation upon those employeeswho were hired by the Company before the effective date of the union-shop agreement and who did not join the Union until this agreementwent into effect.As a condition of obtaining membership in goodstanding, these employees were required to pay dues accruing fromthe date of their employment.We find, as the General Counsel contends, that the Union's require-ment of back dues to achieve membership in good standing, which theunion-shop agreement made a condition of employment, necessarilyconveyed the implied threat to employees that they risked dischargeif they failed to comply,3 as was forcefully demonstrated in employeeGoldes' discharge, considered below.But back dues are plainly morethat periodic dues or initiation fees that could lawfully be imposedby a labor organization upon employees covered by a union-securityagreementas a condition of obtaining membership in good standing.4Accordingly, we find that the Respondent Union, by requiring em-ployees to pay back dues under the circumstances related above,necessarily restrained and coerced employees in the exercise of theirIMember Murdockdissents from this finding.He believes that the Union's efforts tocollect back dues fromits members and those who failed to join the Union when they wereemployed did not violateSection8 (b) (1) (A)as the Union was simply exercising itslegitimateorganizationalrightswithoutthreats of discharge or other discrimination inemployment.The Boardis unanimous,however,in sustaining the Trial Examiner's dismissal of theallegations of the complaintthat thisconduct also violated Section 8 (b) (2) of the Actand that the Respondent Company was equally responsible with the Union within themeaning of Section 8 (a) (3) and(1) of the Act.During theperiod ofthese employees' delinquency,the Union's constitution providedfor automatic suspension of members who fell 2 months in arrearsin the payment of dues.Cf. Local 153,International Union,etc. (Richard Stacker et al.),99 NLRB 1419.4 See, for example,International Union,etc. (Wisconsin AxleDivision,The Timken-Detrott Axle Company),92 NLRB968, enfd.194 F.2d 698(C. A. 7) ;The Eclipse LumberCompany, Inc.,95NLRB 464, enfd 199 F. 2d 684(C. A. 9). 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights guaranteed in Section 7 of the Act and thereby violatedSection8 (b) (1) (A).52.We also do not agree with the Trial Examiner that the dischargeof employee Goldes was not violative of the Act. In reaching hisconclusion, the Trial Examiner found that the Respondents' union-security agreement, mentioned above, protected the discharge becauseGoldes failed to join the Union and make a timely tender of initiationfees and current dues.Our disagreement with the Trial Examinerstems, not from any disapproval of his credibility findings, but fromour disapproval of his inferences drawn from the evidence as to thereason for the discharge.We are satisfied, as the General Counsel urges, that the evidenceestablishes that Goldes was discharged because of her failure to regainmembership in good standing by paying the dues that accrued duringthe period when no union-shop agreement was in existence requiringher to maintain such membership.Goldes was a contingent employee subject to the union-shop pro-vision.She joined the Union in 1946 and was one of the large num-ber of employees who stopped paying their dues during the noncon-tractual period.Because she and other contingent employees failedto get into good standing with the Union within the 30-day statutorygrace period after the union-shop contract went into effect, the Union,on December 7, 1949, sent the Company the names of these employeesincluding Goldes', "who have failed to put themselves in good stand-ing" and requested their discharge if they did not "correct . . . thematter" by December 15.Goldes did not comply, with the result thaton December 19 the Union notified the Company that Goldes made"no attempt to get into good standing" and requested . . . [her] dis-charge for failure "to put . . . [herself] in good standing."There-upon, the Company's personnel manager, Lucas, discharged Goldes.According to Goldes' uncontradicted testimony, which we credit, Lucastold her at the time of her discharge that the Union asked for herdismissal for nonpayment of back dues.At the Union's office, whereGoldes unsuccessfully tried to straighten out her situation by payingwhat she owed, she was also informed by the Union's office clerk thather failure to pay her back dues was the reason for her discharge.The foregoing evidence clearly establishes that Goldes was dis-charged because she failed to regain membership in good standing inthe Union by paying her back dues that accrued during the contractualhiatus, and not because she failed to join or make a timely tender5 Cf.TheEclipse Lumber Company, supra.Under settled law,it is immaterial whetheror not the employees,who resistedthe Union's efforts to collect the back dues until theUnion abandoned its policy about 7 months later, were actually coerced,particularly asthere is also evidencethatan undetermined number of employees had complied with theUnion's demands. NAMM' S INC.469of her initiation fees and current dues.This finding is further con-firmed by the fact that Goldes belonged to the general class of em-ployees, discussed above and in the Intermediate Report, whom theUnion required to pay back dues in order to secure membership ingood standing and whose tendered initiation fees the Union appliedin part payment of their back dues, notifying them that they had paidtheir initiation fees a long time ago when they first joined the Union.Also supporting our factual finding is a draft of a letter the Union sentto "contingent workers," of whom Goldes was one, stating, amongother things, that "those members who have allowed their good stand-ing to lapse are required to re-acquire their good standing" by De-cember 3rd.It is settled law that a union-shop contract may not be retroactivelyapplied to effect the discharge of an employee for failing to maintainmembership in good standing by paying dues that accrued during atime when he was under no contractual obligation to do so as a con-dition of employment .6Such back dues are not periodic dues withinthe meaning of Section 8 (a) (3) and Section 8 (b) (2) of the Act.,Accordingly, we find that the Respondent Company, which had knowl-edge of the facts and circumstances surrounding the Union's requestfor Goldes' discharge, violated Section 8 (a) (3) in complying withthe Union's request for Goldes' discharge as it had reasonable groundsfor believing that membership was denied to her or terminated forreasons other than her failure to tender the periodic dues and the in-itiation fees uniformly required as a condition of acquiring or retain-ing membership.We also find that the Respondent Union violatedSection 8 (b) (2) of the Act in causing the Company thus to discrim-inate against Goldes in violation of Section 8 (a) (3).By reasonof the foregoing conduct, we further find that the Respondent Com-pany and the Respondent Union restrained and coerced employees inthe exercise of their rights guaranteed in Section 7 of the Act, andthereby violated Section 8 (a) (1) and Section 8 (b) (1) (A) of theAct, respectively.3.A majority of the Board 8 agrees with the Trial Examiner thatneither the execution nor the application of the clause in the Respond-ents' contract which provided for the transfer of certain exemptemployees a into jobs covered by the contract and giving them senioritycredit for their service with the Company, upon payment of a specified6 International Union etc. (Wisconsin Axle Division,The Timken-Detroit Axle Company),92 NLRB 965,enfd. 194 F. 2d 698(C. A. 7) ; The Eclipse Lumber Company,Inc.,95 NLRB464, enfd. 199 F.2d 684(C. A. 9).''Ibid.$Member Petersondissents from this finding in a separate opinion.9I.e.,supervisory or administrative personnel not included in the Respondents'agreement.250983-vol.102-53-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDfee to the Union, was violative of Section 8 (a) (3) and (1) or Section8 (b) (2) and (1) (A) of the Act.As fully discussed in the Intermediate Report, the Respondentsnegotiated the disputed clause, which is quoted at length in the Inter-mediate Report, to meet a special situation created by the Company'sreorganization of its business.This reorganization resulted in ascheduled layoff of a large number of employees.Among them, wasa group of employees exempt from the contract and outside the unitwho had many hours of service and whom the Company was desirousof retaining in its employ in jobs covered by the contract.Althoughnot adverse to their transfers to jobs within the unit as new employees,the Union opposed the Company's proposal to grant the transfereesseniority credit for their service in exempt employment 10 because itwould prejudice unit employees whose seniority would thereby besubordinated and who therefore might be subject to layoff in case offuture reductions in force.The parties resolved their differences andadopted the disputed clause constituting 1 of 12 sections dealing withthe subject of "Seniority: Layoff; Transfer."This clause permitted, under specified conditions, the transfer of5 exempt employees per year who had at least 15 years' service andallowed them seniority credit for the length of their store service,upon the payment of a special fee 11 In accordance with this provi-sion, 3 transferees paid the prescribed fee and received seniority creditas provided in the clause.Thereafter, the Respondents modifiedthe disputed clause; no question is raised concerning the validity ofthe modifiedclause.Like the Trial Examiner, we find no merit in the General Counsel'scontention that the disputedclausewas discriminatory.As discussedin the Intermediate Report, the Respondents concededly negotiatedthis clause in good faith motivated only by legitimate considerationsand without any desire to discriminate against any employee on thebasis of his union or antiunion membership or sympathies.Plainly,the exempt employees had no statutory or contractual right to transferto a unit job with seniority accumulated in jobs not covered by the con-tract and therefore could not be deemed to be the victims of discrim-ination simply because they were required to paya feeto secure suchbenefits.Nor can we find any legal basis for considering the disputedclause discriminatory simply because the relative seniority standingof some unit employees might be adversely affected by the transfers.10Under the contractual practice, seniority in unit jobs is generally determined bylength of service in nonexempt employment.11 In view of the majority's agreement with the TrialExaminer's finding with respectto the disputed clause, the majority, like the Trial Examiner, finds it unnecessary to deter-mine whether the prescribed fee was a compulsory conditionof transferor employment orwhether it was optional only if the transferees desired seniority credit for theirservice inexempt employment. NAAM's INC.471To do otherwise, would require the assumption that the Union, whosegood faith is conceded, acted beyond the authority the Act vested init as the exclusive bargaining representative of all the employees inthe unit.The record does not warrant such an assumption.Accordingly, we shall dismiss the allegations of the complaint thatthe execution and application of the disputed clause violated the Act.The Effect of the Unfair Labor Practices Upon CommerceThe activities of the Respondents, set forthabove, occurring in con-nection with the operations of the Respondent Company, havea close,intimate, and substantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burdening andobstructingcommerceand the free flow of commerce.The RemedyHaving found that the Respondentsengaged inunfair labor prac-tices, we shall order them to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.We shall order the Respondent Company to offer Sara Goldes im-mediate and full reinstatement to her former or a substantially equiv-alent position,- without prejudice to her seniority or other rights andprivileges.We shall also order the Respondent Union to notify theRespondent Company in writing that it has withdrawn objection toGoldes'reinstatement without prejudice to her seniority or other rightsand privileges.As we have found that both the Respondent Company and the Re-spondent Union are responsible for the discrimination suffered byGoldes, we shall order them jointly and severally to make Goldes wholefor any loss of pay she may have suffered byreason ofthe discrimina-tion against her, by payment to her of asum of moneyequal to theamount that she normally would haveearned as wages from Decem-ber 24, 1949, the date of her discharge, to February 12, 1952, thedate of the Intermediate Report, and from the date of this Decisionand Order to the date of the offer of reinstatement, less her net earn-ings during such periods,- to be computed in the manner providedbelow.However, the Union may terminate its liability for furtheraccrual ofback pay by giving the Company notice of withdrawal ofobjection to Goldes'reinstatement as providedabove.The Unionshall not be liable for any back payaccruing5 days after such notice.''11TheChaseNational Bank of the City of New York,San Juan,PuertoRicoBranch,65 NLRB 827.78 In accordance with the Board's usual practice, the period from the date of the Inter-mediate Report to the date of the Decision and Order herein is excluded in computing theamount of back pay awarded to Goldes because the Trial Examiner recommended dismissalof the complaint.14Pinkerton's National Detective Agency, Inc.,90 NLRB 205. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsistent with established policy,15 we shall order that the loss ofpay be computed on the basis of each separate calendar quarter or por-tion thereof during the period from the Respondents' discriminatoryaction to the date of a proper offer of reinstatement 16The quarterlyperiods, hereinafter called "quarters," shall begin with the first dayof January, April, July, and October.Loss of pay shall be deter-mined by deducting from a sum equal to that which Goldes would nor-mally have earned for each quarter or portion thereof, her net earn-ings,17 if any, in other employment during that period.Earnings inone particular quarter shall have no effect upon the back-pay liabilityfor any other quarter.We shall also order the Company to make available to the Board,upon request, payroll and other records to facilitate the checking ofthe amount of back pay due.Upon the basis of the foregoing facts and upon the entire record inthe case, the Board makes the following:CONCLUSIONS OF LAW1.Department Store Employees Union, Local 1250, Independent,now known as United Department Store Workers of New York, Locals1250 and 1250-B, is a labor organization within the meaning of Sec-tion 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof Sara Goldes, thereby encouraging membership in the RespondentUnion, the Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.3.By interfering with, restraining, and coercing its employees inthe exercise of rights guranteed in Section 7 of the Act, the Respond-ent Company has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.By causing the Respondent Company to discriminate againstSara Goldes in violation of Section 8 (a) (3) of the Act and to dis-criminate against Sara Goldes with respect to whom membership inthe Respondent Union had been denied or terminated upon someground other than her failure to tender the periodic dues and the ini-tiation fees uniformly required as a condition of acquiring or retainingmembership, the Respondent Union has engaged in and is engagingu F. W. WoolworthCompany,90 NLRB 289.36However,as provided above,the Unionmay limit itsliability for theamount of backpay by properwritten notification to the Companythat ithas no objection toGoldes'reinstatement.17 Crossett Lumber Company,8NLRB 440;Republic Steel Corporationv.N. L. R. B.,311 U. S. 7. NA"' S INC.473'in unfair labor practices within the meaning of Section 8 (b) (2) ofthe Act.5.By restraining and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent Union has engagedin and is engaging in unfair labor practices within the meaning ofSection 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.7.The Respondents have not engaged in the other unfair laborpractices alleged in the complaint.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent Namm's, Inc., Brooklyn, New York, its officers,,agents, successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Department Store EmployeesUnion, Local 1250, Independent, now known as United DepartmentStore Workers of New York, Locals 1250 and 1250-B, or in any otherlabor organization of its employees, by discharging any of its em-ployees, or by discriminating against them in any other manner inregard to their hire or tenure of employment or any term or conditionof their employment, except to the extent permitted by Section 8 (a)(3) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Sara Goldes immediate and full reinstatement to herformer or a substantially equivalent position without prejudice to herseniority or other rights and privileges.(b)Upon request, make available to the Board or its agents forexamination and copying, all payroll records, social-security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due under the termsof this Order. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at its department store in Brooklyn, New York, copiesof the notice attached hereto as Appendix A 18Copies of such noticeto be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent Company's representative,be posted by the Respondent Company immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe Respondent Company to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps theRespondent Company has taken to comply herewith.II.The Respondent, Department Store Employees Union, Local1250, Independent, now known as United Department Store Workersof New York, Locals 1250 and 1250-B, its officers, representatives,agents, successors, and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause the Respondent, Namm's, Inc.,its officers, agents, successors, or assigns, to discharge or otherwisediscriminate against its employees in violation of Section 8 (a) (3)of the Act.(b)Requiring employees subject to a union-security agreementauthorized by Section 8 (a) (3) of the Act, as a condition of obtainingmembership in good standing in its organization, to pay dues or feesnot sanctioned by the Act under express or implied threats of dis-charge.(c)Restraining or coercing employees of the Respondent, Namm's,Inc., its successors or assigns, in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza.tion as a condition of employment, as authorized by Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify the Respondent, Namm's, Inc., that it has no objectionto the reinstatement of Sara Goldes without prejudice to her seniorityor other rights and privileges.(b)Post at its offices and meeting halls in Brooklyn and Manhattan,New York, copies of the notice attached hereto as Appendix B 1911 In the event this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."19 Seefootnote 18. NAMM' S INC.475Copies of said notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by an official representa-tive of the Respondent Union, be posted by it immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby the Respondent Union to insure that said notices are not altered,defaced, or covered by any other material.(c)Mail to the Regional Director for the Second Region, signedcopies of the notice attached hereto as Appendix B, for posting, theRespondent Company willing, at the Respondent Company's depart-ment store in Brooklyn, New York, in places where notices to employ-ees are customarily posted.(d)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, as to what steps theRespondent Union has taken to comply herewith.III.The Respondents, Namm's, Inc., and DepartmentStore Em-ployees Union, Local 1250, Independent, now known as United De-partment Store Workers of New York, Locals 1250 and 1250-B, theirofficers, representatives, agents, successors, and assigns, shall jointlyand severally make whole Sara Goldes for any loss of pay she mayhave suffered by reason of the discrimination against her, in the man-ner prescribed in The Remedy section of our decision.IT IS FURTHERORDEREDthat the complaint, as amended, against theRespondent Namm's, Inc., and the Respondent Department StoreEmployees Union, Local 1250, Independent, now known as UnitedDepartment Store Workers of New York, Locals 1250 and 1250-B, be,and it hereby is, dismissed with respect to the alleged violations notfound herein.MEMBER PETERSON, dissenting in part :I am unable to agree with the majority that the Respondents didnot violate the Act by executing and applying the clause in the con-tract which permitted, under specified circumstances, the transfer ofexempt employees into jobs covered by the contract with seniorityaccumulated in exempt positions, provided they paid the RespondentUnion a fee equal to the amount they would have paid had they beenmembers since 1944.20Unlike my colleagues, I have the greatest diffi-culty in viewing, as a legitimate exercise of bargaining rights, sucha contractual arrangement which provides for discrimination in the21This is the date when the RespondentUnion beganto functionas the bargainingrepresentative of the Respondent Company's employees in the appropriate unit. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire, tenure, or condition of employment favorable to the exemptemployees willing to pay the price to the bargaining representative.The discriminatory character of this arrangement seems to meinescapable whether the clause be interpreted as requiring the pay-ment of the fee as a condition of transfer or employment or whetherit be interpreted as simply prescribing an optional fee to secure apreferred seniority status.In either event, the qualified employeeswere compelled to pay the specified fee or suffer discrimination eitherin being denied employment or in being placed in a seniority positioninferior to that of the transferees who paid the fee.By the sametoken, the prospect of preferred treatment encouraged the exemptemployees to pay the prescribed fee to the Union, thereby necessarilyencouraging membership in that organization within the meaningof Section 8 (a) (3)21The nature of the fee exacted by the Union further reveals the vicein this arrangement which the majority approves.Without any pre-tense, this clause fixed the fee at a sum the transferees would have paidhad they been members since 1944.But the Board and the courtshave uniformly held,22 as the majority recognizes elsewhere in itsdecision, that an employee may not be discriminated against-in thosecases by discharge-because of his failure to pay membership obliga-tions which had arisen at a time when there was no contractualobligation to maintain membership as a condition of employment.Nor, in my opinion, may parties enter into a contractual arrange-ment, such as that involved herein, which similarly provides for dis-crimination in employment depending upon the payment of member-ship obligations accruing at a time, not only when employees were notmembers, but when they weren't even in the bargaining unit.Thefact that the Respondents negotiated this agreement in good faithto solve a difficult personnel problem resulting from a reduction inforce may not excuse conduct which the Act otherwise prohibits.Accordingly, I would find that, by creating and putting into effectdiscriminatory conditions of transfer or employment, the RespondentCompany violated Section 8 (a) (3) and the Respondent Union vio-lated Section 8 (b) (2) of the Act. I would also find that by thisconduct the Respondent Company and the Respondent Unionrestrained and coerced employees in the exercise of their rights guar-anteed in Section 7 of the Act, in violation of Section 8 (a) (1) andSection 8 (b) (1) (A) of the Act, respectively.uCfPublicService Company of Colorado,89 NLRB 418.12 InternationalUnion, etc. (WisconsinAxle Division,The Timken-Detroit AxleCompany),92 NLRB 968, enfd. 194 F. 2d 698,The Eclipse Lumber Co.,95 NLRB 464, enfd. 199 F 2d684 (C. A. 9). NAMM'S INC.Appendix ANOTICE To ALL EMPLOYEES477Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WLL NOT encourage membership in DEPARTMENTSTOREEM-PLOYEES UNION, LOCAL 1250, INDEPENDENT, now knownas UNITEDDEPARTMENT STORE WORKERS OF NEW YORK, LOCALS1250 and1250-B, or in any other labor organization of our employees, bydischarging any of our employees or by discriminating againstthem in any other manner in regard to their hire or tenure ofemployment or any term or condition of employment, except tothe extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL OFFER Sara Goldes immediate and full reinstatementto her former or a substantially equivalent position, without prej-udice to her seniority or other rights and privileges previouslyenjoyed and we will make her whole for any loss of pay sufferedas a result of the discrimination against her.All our employees are free to become,remain,or to refrain frombecoming or remaining, members of any labor organization, exceptto the extent that this right may be affected by an agreement author-ized by Section 8 (a) (3) of the Act.NAMM's INC.Employer.By ------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial. 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE To ALL MEMBERS OF DEPARTMENT STORE EMPLOYEES UNIONLOCAL 1250, INDEPENDENT, now known as UNITED DEPARTMENT STOREWORKERS OF NEW YORK, LOCALS 1250 AND 1250-B AND TO ALL EM-PLOYEES OF NAMM'S, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause NAMM'S INC., its officers,agents, successors, or assigns, to discharge or otherwise discrim-inate against its employees in regard to their hire or tenure ofemployment or any term or condition of employment to encouragemembership in our labor organization in violation of Section 8(a) (3) of the Act.WE WILL NOT require employees subject to a union-securityagreement authorized by Section 8 (a) (3) of the Act, as a con-dition of obtaining membership in good standing in our organi-zation, to pay dues or fees not sanctioned by the Act under expressor implied threats of discharge.WE WILL NOT restrain or coerce employees of NAMM's, INC., itssuccessors, or assigns, in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in our labor or-ganization as a condition of employment, as authorized by Section8 (a) (3) of the Act.WE WILL MAKE Sara Goldes whole for any loss of pay she mayhave suffered because of the discrimination against her.DEPARTMENT STORE EMPLOYEES UNION,LOCAL 1250, INDEPENDENT, now knownas UNITED DEPARTMENT STORE WORK-ERS OF NEW YORK, LOCALS 1250 and1250-BLabor Organization.By -------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial. NAMM'S INC.479'Intermediate Report and Recommended OrderUpon charges andamended charges of unfairlabor practices duly filed onvariousdates from January 11 to May 11, 1950, by Regina Freibergand SaraGoldes, the instant complaint was issued by the General Counsel of the Boardon June 22, 1951, against the Respondent Company and Respondent Unionnamed in the above caption.In substance the complaint, as ultimately amended, alleged violations of Sec-tion 8 (a) (1), (2) and (3) and 8 (b) (1) (A), (2) and (5) of the NationalLabor Relations Act (61 Stat. 136) by the Respondents in that: (1) They exe-cuted and unlawfully applied a collective-bargainingcontract requiring em-ployees of the Company, as a condition of employment, to pay dues and feesretroactively for periods antedating their union membership and antedating theeffective date of the union-shop requirements of the contract; (2) the Company(a) assisted and supported the Union by requiring such payments of employees;and (b) discharged Sara Goldes for failure to become a member of the Union,though having reasonable grounds to believe that the Unionwas requiringretroactive fees and dues, and to believe thatshe wasbeing deniedmembershipfor reasons other than her failure to tender initiation fees and dues uniformlyrequired ; (3) that the Union (a) threatened employees with discharge for failureto pay retroactive fees and dues, and (b) unlawfully caused and attempted tocause the Company to discharge and discriminate against employees.By answers filed both Respondents denied the commission of unfair laborpractices.Pursuant to notice a hearing was held in New York, New York, on variousdates between August 27 and October 23, inclusive, 1951. The General Counsel,the Company and the Union were represented by Counsel, participated in thehearing, and were afforded full opportunity to be heard, to present relevant andmaterial evidence, and to submit briefs and proposedfindings.A brief andproposed findings were filed by the Company.Motions to dismiss made at thehearing are disposed of by the following findings and recommendations.Upon the entire record and from observation of the witnesses, I make thefollowing :FINDINGS OF FACTFrom admitted or undisputed facts it is found that (1) the Respondent Com-pany is engaged in commerce within the meaning of the Act, and (2) that theRespondent Union is a labor organization within the meaning of the Act.THE ALLEGED UNFAIR LABOR PRACTICES1.The background of the disputeIn June 1944 the Company executed a collective-bargaining contract with theRetail,Wholesale and Department Store Employees Union, Local 1250, C. I. O.Written contractual relations were maintained between those parties untilJanuary 31, 1949, at which time the last contract, which contained a checkoffclause, presumably valid, expired.During the term of the last contract-in September 1948-as a result of aschism within the organization, Local 1250 disaffiliated from the Internationalunion and the Congress of Industrial Organizations, and adopted the name ofDepartment Store Employees Union, Local 1250, Independent.Except for thechange in name and affiliation the local organization continued to function asbefore.It retained the same officers and continued in possession of the physical 480DECISIONSOF NATIONALLABOR RELATIONS BOARDproperties.For a period of time after the disaffiliation the Company held inescrow the dues checked off under the contract, but ultimately it was authorizedby the CIO to turn them over to the Independent. In February 1950 the Inde-pendent affiliatedwith the Distributive, Processing, and OfficeWorkers ofAmerica, and in April 1950 it became a part of United Department Store Workersof America, District 65, itself an affiliate of the Distributive Workers Union.Following the disaffiliation in 1948 other unions besides the Independent soughtto represent the Company's employees, among them Local 1250, Department StoreEmployees Union, C. I. 0.; the Retail Clerks Independent Association, A. F. L.(R. C. I. A.) ; Amalgamated Clothing Workers, C. I. 0.; and Local 804 of theInternational Brotherhood of Teamsters, A. F. L.A hearing upon petitionsfiled by Local 1250 C. I. 0., Local 1250 Independent (the Respondent herein),and Local 804 Teamsters was held before the Board. Prior to the hearingLocal 1250 C. I. O. withdrew in favor of the Amalgamated Clothing Workers.On February 25, 1949, the Board directed an election, but rejected the Teamsters'proposed unit as inappropriate.Na?nrn's Inc.,81 NLRB 1019. Prior to theelection the R. C. I. A. withdrew.The election was held on March 17, 1949, withtwo labor organizations on the ballot : the Respondent Union and the Amalga-mated Clothing Workers. The Respondent Union won the election and wascertified by the Board as the bargaining representative on March 25, 1949.Thecontract, it will be noted, had expired on January 31, 1949.Following the certification the Company and the Respondent Union begannegotiations for a contract.These were lengthy and protracted and it was notuntil October 4, 1949, that an agreement was finally executed in a unit stipulatedto be the election unit.The expiration date of this agreement was January 29,1951.This contract contained the following union-shop provision, article III:Section2.-Union Shop.The Company shall employ and retain in itsemploy within the classifications covered by this agreement only employeeswho are members and remain members of the Union in good standing, asthe term "good standing" is defined in the Labor-Management Relations Actof 1947.The Company agrees that at the end of thirty (30) days after the unionshop provisions herein became effective as described in Section I of ArticleIII hereof,' it will not have in its employ anyone, other than those exceptedfrom the operation as of [sic] this agreement, and those with less than 30days of employment, who is not a member of the Union in good standingunless with the written consent of the Union.Upon petition for a union-shop election, the Board conducted such an electionon October 26, 1949, which the Union won, and on November 3, 1949, the RegionalDirector issued his certification to the effect that the Union was entitled to con-cludea union-shop arrangement.Since its execution the contract has been modified in several particulars bymutual agreement, and on November 3, 1950, it was renewed and extended toJanuary 31, 1953.With one exception, more fully discussed later, none of themodifications is of materiality here.Though the General Counsel contends that the entire contract was unlawfulboth in execution and application, and void, because of section 9 of Article Vrelating to seniority, layoff, and transfer (an issue discussed further on), there1Section I of article III, so far as here pertinent, provided thatthe union-shop clauseshould become effective upon compliance by the Union with the requirements of the LaborManagement Relations Act. NAMM'S INC.481is no claimthat theunion-security clause is independently invalid.The com-plaint,in fact, states that the "unionshop agreement . . . became operative . . .accordingto the unionshop procedures and conditionsspecified in the Act onDecember 3, 1949."In addition,the allegationin the complaint of violation ofSection 8 (b) (5) seems to assertthe validityof the union-shopclause, sinceSection 8 (b) (5) is applicable,by its terms, only whereemployeesare "coveredby an agreement authorized under subsection (a) (3)." Apart from the conten-tion thatthe whole contractis illegal,it isconsequentlyassumedto be concededhere and it is thereforeconcluded for thepurposes of this casethat the union-shopclause,if consideredindependently, would bevalid andenforceable.The issues are novel factually.Somepresent important legal questions offirst impression in the administrationof the Act.2. Insistence upon payment of back duesSome employees ceased to pay dues to the Respondent Union after the expira-tion of the old contract in January 1949; others who were hired during theperiod of the schism did not join the Union at that time.After the union-shopcertification in November 1949, these employees joined or rejoined the Union,which then sought to have them pay dues back to the date they ceased makingsuch payments or were hired,whichever was the case.This action of the Unionis alleged as an unfair labor practice.The material evidence as to the issue isas follows :As has been noted,the union-shop election was held on October 26, 1949, thecertification issuing on November 3, 1949.Construing the contract and thestatute as making the union shop legally effective on the thirtieth day after thecertification,the first date on which membership in the Union could validly bemade a condition of employment was December 3, 1949.On November11, 1949,however, the union issued a circular informing theemployees that the deadline for joining the Union was November 26.The circularstated,in part :DEADLINE FOR JOINING UNION-SATURDAY, NOVEMBER 26TH.We wish toremind all those who have not joinedour Unionyet that thedeadline is drawing near.By November26th all workers at Namms-full-time, part-time and contingent-must have joinedthe Union ;which includesgoing throughthe appropriateprocedure and paying all fees in full.On November18 theUnion issued another circular in effect revoking the firstone.The second circular stated that the Union was extending the deadline toDecember3.Whetherany company employees joined the Union during theperiodof 1 week whichelapsed between the two circulars is not disclosed.Afterthe appearanceof the firstcircular-and presumably before the distribution ofthe second-Regina Freiberg,a company employee,and one of a group which hadsupported the Amalgamated Clothing Workers during the representation cam-paign,visited the Board's Regional Office in New YorkCity.Freiberg's testi-mony is that she was there advised that membership in the Union could not bemade a condition of employment until 30 days after the date of certification.Freibergconveyedthis information to others in her group.Agreement wasreached among them to mail to theUnion,through Freiberg,money to cover the$5 initiation fee and first month's dues.On November 23, 5 days after the issuanceof theUnion's circular extendingthe deadline to December 3, Freiberg,on behalf of herself and some 70 otheremployees,sent a letter to the Union stating the following,in part :Pursuant to the provisions of Section 8 (a) (3) of the Labor-ManagementAct of 1947,and the NLRB union shop certification of November 3rd, 1949- 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe, employees of Namms, Inc., are now compelled to join DepartmentStores Employees Union,Local 1250 Independent.On advice of counsel,enclosed we are forwarding to you$5.00 initiationfees each plus the dues for the current month of November 1949 for eachemployee.MarthaWolderich(list#3, 56) paid$5.00 initiation fee only.For the group,REGINAFREIBERG.Why the group chose to join the Union during November, rather than December,is not explained.But, whatever the reason, the payment of the extra month'sdues cannot be ascribed to pressure exerted by the Union's November 11 circular ;since the extension of the deadline had been announced by the Union beforeFreiberg's November 23 letter.There is therefore no basis for any finding ofunfair labor practice in the issuance of the November 11 bulletin, corrected within1 week thereafter.Whether there would be such a basis if there were evidencethat, before the issuance of the November 18 bulletin, employees were influencedby the November 11 circular to join the Union under apprehension of loss ofemployment, is a question not presented by the evidence and not here decided.On November 30, 1949, Frieberg mailed to the Union $5 initiation fees andthe amount of November dues for 6 more employees.In the meantime the Union had embarked upon what Mildred Loew, thenits administrator or chapel director at Namm's, described in her testimony asan "educational" campaign.This, in sum, consisted of efforts by the Union invarious ways to induce employees who had not paid dues, during some or all ofthe periods between the date of their employment during the schism, or betweenthe expiration date of the old contract and the effective date of the union-shopclause in the new contract, to pay those dues. These efforts, more fully de-scribed hereinafter, were continued with varying degrees of success until aboutJuly 1950, at which time they were abandoned. Some employees complied;others refused.No request was made of the Company, however, for the dis-charge of, or any other disciplinary action against, those who refused. Thereason for the Union's action, as described by Loew in her testimony, was thatits members felt that all who had been employed during the period of the schismand the contractual hiatus enjoyed the benefit of the Union's continued existence;that all had received wage increases in the new contract retroactive to October1948; and that the "heavy financial burdens of the struggle" to maintain theUnion's status were properly an obligation of all employees.As I understand Loew's testimony, this group, some of whom supported rivalunions during the representation dispute, were, from the standpoint of internalunion relations, regarded by the Union and its membership more as delinquentsor prodigals than as confirmed apostates.As such they were, as Loew put thedelicate balance, under an "obligation," ethic and mores-wise, but under no"requirement," in the sense of external compunction, to pay their back dues.This "education" was accomplished in several ways. In the first instancethose old employees who rejoined the Union after the union-shop election wereinformed that their initiation fees and dues were being applied to their old dues.account, leaving balances owing the Union.This was done, for example, in thecase of a number of employees whose fees and dues were forwarded by Freibergin her November 23 and November 30 letters.The following is a typical form letter sent by the Union to an employee who inNovember 1949 mailed in $8-$5 for the initiation fee, $3 for the current month'sdues: NAMM'S INC.483DEAR MEMBER :In response to your recent letter and your enclosed check of $8.00, pleasebe informed that you are in error in regard to the way you wish the amountsto be applied.You do not owe an initiation fee. You paid your initiationfee some time ago.We, therefore,are applying the $8.00 to the following dues months whichyou owe, and are enclosing receipt for the same: Feb.,Mar., Apr.,May @ 2.00.We are enclosing a card showing the new dues scale which went into effecton June 1st,1949, and a statement showing the balance you still owe, if any,which must be paid to bring you into good standing with the Union.We wish also to remind you to come to the Union Office to sign certainforms which all members are required to sign, before they can be consideredin good standing.If you have any questions on these matters, please come to the UnionOffice todiscuss them.This letter,itwill be noted,stated that to be in "good standing with the Union"the employee"must"pay his back dues and in addition is "required"to "signcertain forms."A large number, if not all,of the Freiberg group, received such letters fromthe Union.In addition,the Union sought to collect dues back to the date of hiring fromemployees hired during the period of the schism and before the expiration of theold contract,and who did not join the Union at that time.Following is a typicalletter sent on December 14, 1949, to such an employee who first joined in lateNovember 1949:In receipt of your check for $7.50 which $5.00 [sic] has been applied toinitiation fee.According to the Namm Management you were employed asof September 16, 1948.Please be informed that in accordance with theconstitution of our Union all members are required to pay dues from the firstday of employment,therefore,we applied the remaining$2.50 to September1948 @ $2.00 and .500was applied to October 1948 part payment. Yourdues record now shows that you owe dues.1948----------October-----------------------.------------1. 50 balance1948----------November---------------------------------2.001948----------December---------------------------------2.001949----------Jan. through May @ $2.00------------------------$10.001949----------June through Dec. @ $2.50------------------------$17.50Total owned----------------------------------------------$33.00We are enclosing a card showing the new dues scale which went into effectas of June 1st, 1949, these dues must be paid to bring you into good standingwith the Union.Also we would like to inform you that on Monday nights at 6: 15 p. in.all new members are required to attend a new members class and at this classyou will receive your Union book.The class is held at the Union Office, 385Jay St., Brooklyn.Several assertions stand out in this letter.The first is that members are"required"to pay dues "from the first day of employment"which in this caseincluded the period from February 1, 1949, to December 2, 1949, when there wasno union-shop provision in effect.Loew's testimony-whether considered as 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserting an enforceable legal obligation or merely a statement of moral precept-to the effect that the Union did not"require" the payment of back dues, is thusat variance with the position delineated in this letter.The second significantassertion in the letter is that the back dues"must" be paid in order to bring therecipient"into good standing with the Union."The third is the declaration thatnew members were "required"to attend a "new members class."It is therefore found, on the basis of the Union's correspondence,that it "re-quired" the discharge of these various obligations which it imposed on thoseapplying for membership after the union-shop election.Whether such require,ment violated the statute is discussed at a later point.Other evidence as to the carrying out of the policy is to be found in the duesreceipts which the Union issued to employees in the above categories beginningin November and December 1949. The receipts were marked "on account," eventhough explicit instructions were given by the employee to apply his payment tothe initiation fee and/or current dues. In the dues books dues payments wereapplied to months prior to November 1949 instead of to current dues.The educational process was implemented, according to Loew's testimony,by persuasion by individual members of the Union or-as letters from theFreiberg group to the Union,in evidence,indicate-by "lectures"from unionofficials on the obligations of membership.The Freiberg group did not submit without protest,however.Upon receivingdues receipts or stamps from the Union showing that the money which they hadforwarded for the payment of initiation fees and current dues had been creditedon old dues, they returned these receipts, denied that they had ever been mem-bers of "Local 1250, Independent,"asserted that the union-shop clause could notlegally be made retroactive,and demanded(1) that they be considered as appli-cants for new membership,and (2)that the Union forward a receipt for theinitiation fee and for the current month's dues.There is no evidence that theUnion responded to these communications.On January 11, 1950, Freiberg filed a charge with the Board alleging,interaliathat the Union was violating Section 8 (b) (1) and(2) of the Act by theretroactive application of current dues payments.Nevertheless,the Union con-tinued its efforts for several months,by the described means, to effect such collec-tions.During that period some employees did submit,orwere persuaded,whatever the case may be, and paid up the back dues.Many did not however.The numbers in each category are not disclosed.But finally in July 1950,the Union abandoned further such efforts. Sincethat date all dues payments have been currently applied.Those who resistedthe retroactive payments but who had met their current obligation regularlysince November were credited with such payments,and their dues books aremarked paid up to the month of last payment.The disputed practice has thusnot been applied since July 1950.So far as appears,while it was being followed, the Union's policy in this respectwas uniformly applied to all who fell within its formula.While there is a sug-gestion from the General Counsel to the effect that the Union was seeking topenalize or discriminate against employees who had adhered to the CIO duringthe schism and opposed the Independent,such as the Freiberg group, there isno substantial evidence, in my judgment,to warrant such a conclusion.Whileit is true that all within the Freiberg group had been CIO supporters,all hadlikewise not paid dues to the Union during the contractual hiatus. There isno evidence that others similarly situated were excused from such paymentsduring the time the Union was insisting upon them from the Freiberg group. NAMM'S INC.485The Union made no requests for discharge or discipline of any of the groupwho refused to made the retroactive payments.The Company did not dischargeor discipline or threaten to discharge or discipline employees for failure to doso.Nor is there substantial evidence that threats of discharge were made bythe Union for failure to meet the "obligation."Loew, in fact, testified that nothreats were made, and there is no contrary testimony.There is, indeed, affirm-ative evidence substantiating Loew's testimony in this respect.Thus TillieWachs, a CIO adherent and former union member, who received one of theform letters quoted above, refused to accept dues receipts for old dues, deniedbeing obligated to pay them, and insisted upon her right to be treated asa newmember and to a current dues receipt. A letter among the exhibits fromWachs to the Union dated November 27, 1949, and embodying her views statesthe following, in part :..Mr. Halpern [one of the Union officials who participated in the"Educational" program] told me that I wasn't wanted as a union member.He said this after I refused to listen to his full lecture criticizing andcondemning me for the exercise of my legal rights in the choice of a union.Second, I amnotin error as to the way I wish the seven dollars I sentyou applied.According to the National Labor Relations Board, and evenaccording to what your own Mr. Halpern said, I donothave to pay anyback dues, and I can definitely enter the Union at this time as a new member.The significance of this letter is twofold.First it indicates thatWachswas assured by Halpern that she would be accepted into membership as a newmember even though she "wasn't wanted as a union member." Union member-ship wasthus apparently open to all who applied, CIO adherentsas well asothers ; and those whom the Union did not want, as well as those it did.Secondly it indicates that Halpern specifically told Wachs that she did not haveto pay back dues as a condition of membership, and, presumably, goodstanding.A fortiori,then, payment of back dues was not made a condition of employmentby the Union.It is against this background of apparent union purpose that the union letterof December 14, 1949, quoted above, is to be interpreted.The assertionthereinto the effect that members were "required" to pay dues from the date of em-ployment in order to be "in good standing with the Union," and to attend anew members class, must be construed as a statement of internal union policywith respect to the relationship between the member and the organization, andnot as a threat of deprivation of employment for failure to comply.The only evidence, in my judgment, as to any discharge threats by the Uniondirected against any employee in the Freiberg group or similarly situated, whopaid his initiation fee and regular monthly dues but not his back dues, is inthe case of 2 such employees-Morrell and Darcy. Both were having theirdueschecked off at the time of expiration of the old contract and both ceasedto pay dues during the contractual hiatus.Both were in the Freiberg group,sent in their initiation fee and November dues in November 1949, and both madethe current monthly payment regularly thereafter.Like the others, they werealso dunned for back dues for the period from January to November 1949 andtheir payments were up to July 1950, regularly credited by the Union on theirold dues account.But under date of May 24, 1950, both Darcy and Morrell received identicalform letters from the Union different in format from those previously described.These letters stated, in part, that Darcy and Morrell were "badly in arrears"In the "payment of dues" ; and unless the matter was straightened out within250983-vol. 102-53-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following week the Union would be "compelled to have [them] removed fromthe payroll."No other employee in the Freiberg group received such a letter.The uncontradicted testimony of Union Recording Secretary Agnes Devlin isthat these letters, the customary delinquency form letter, wereerroneously sentbecause of a bookkeeping error in the union office indicating that Darcy andMorrell had not sent in their current payments, and that the mistake was im-mediately rectified when called to the Union's attention.No futher communica-tions of similar import were received by Darcy and Morrell and no request wasever made for their discharge. It is consequently found that these letters wereissued through clerical error and do not indicate unfair labor practices.Conclusions as to Union Efforts to Collect Back DuesThe complaint alleges that the above-described efforts of the Union to collectduesretroactively constituted violations of three subsections of the Act: 8 (b)(1) (A) by restraint of employees in their right to engage in or torefrain fromunionactivity; 8 (b) (2) by attempting to cause the Company to discriminateagainst employees for failure to pay charges other thancurrent dues; and 8(b) (5) by requiring the payment of excessive and discriminatoryfees as acondition precedent to membership in the Union. These propositions will bediscussedin reverse order.The 8 (b) (5) allegation:The case raises a number of questions regarding theconstruction and application of this subsection, most of themquestions of firstimpression:(1) the meaning of the word "require"; (2) whether the back duessought to be collected by the Union constituted a "fee"; (3) whethersuch pay-ment was a"condition precedent to becoming a member" of the Union; (4)whether thesumsrequired were "excessive and discriminatory"; (5)whetherthe subsection is applicable even if the payment of suchfees is not made aconditionof employment ; 2 and (6) whether any finding of violationcan be madein the absence of evidence as to "practicesand customs" in the industry and"wages currently paid" to the employees affected.'I find it unnecessary, however, to consider any question but the second onefor the disposition of this issue, namely, whether the back dues constituted "fees."There are as yet no Board or court decisions definingthe meaningof the term"fee" in subsection 8 (b) (5). In my judgment the legislative history of theAct indicates that Congress was referring only to "initiation" fees, and that theword has no application to genuinedues.There can be no doubt that in theinstant case, whether legally collectible under the statute or not, the sumssought to be collected were genuinely dues, and not a device by whichthe Unionsought to camouflage the imposition of higher initiation fees.As such, they areexcluded by Congress from the operation of Section 8 (b) (5).Subsection 8 (b) (5) had its origin in the House of Representatives in H. R.3020, Section 8 (c) (2) of which forbade the imposition of un-uniform dues,and of initiation fees in excess of $25 unless "reasonable under the circum-stances."(Legislative History of the Labor Management Relations Act, 1947,2To illustrate : a union having a valid union-shop contractrefuses toadmit an employeeto membershipwithout payment of an excessive and discriminatoryfee ; but tell him thatitwill not, and does not, seek reprisalsin his employment for such nonmembership.Querywhether the subsection is applicable.3 The subsection states, in part, that "In making ...[a finding of violation] the Boardshall consider,among other relevant factors, the practicesand customs of labor organiza-tions in theparticular industry, and the wages currentlypaid to the employees affected."Thereis no suchevidencein the instantrecord.Whether this language prohibits a findingof violationin the absenceof such evidence or insteadmerely requires the Board to considerthe eviden oe if offered,is anopen question as of this time. NAMM'S INC.487U. S. Govt.Printing Office, 1948, p. 53.) It passed the House in this form(Legis-lativeHistory p. 179).Throughout its progress through the House both pro-ponents and opponents of the bill consistently recognized the distinction betweeninitiation fees and dues.See, for example,the Report of the majority of theHouse Labor Committee (H. R. Rep. No. 245, 80th Congress,1st Session (1947)pp. 7, 31; Legislative History pp. 298, 322) ; the minority report (Rep. p. 76,LegislativeHistory p. 367) ; and the Supplemental Minority Report (Rep. p.114, Legislative History, p. 405).In the House debate this distinction was maintained.See, for example,remarks of Representative Powell,93 Daily Congressional Record 3586, April16, 1947; Legislative History p. 695; and remarks of Representative Meade, 93Daily Congressional Record A 2011;Legislative History p. 868.The bill which passed the Senate had no comparable provision.In conferencethe requirements of Section 8 (c) (2) of the House bill respecting dues wasdropped, and only the provision regarding initation fees retained-in revisedform.This became the present subsection 8 (b) (5).The House debate on the Conference action reflects the exclusion from theoperation of subsection 8 (b) (5) of any prohibitions against discriminatorydues.It is clear from debate that "fee" meant"initiation fee."See remarksof Representative Hartley, 93 Daily Congressional Record 6540, June 4, 1947,LegislativeHistory 882;and of Representative Landis, Ree. A 2824,June 5,1947, Legislative History 905).The Report of the House ConferenceManagersreflects the same view (H. R. Rep. No. 510 pp. 45, 46, Legislative Historypp. 549, 550).Similar agreement that 8 (b) (5) was narrowed to initiation fees as dis-tinguished from dues is evident from the debate in the Senate on the Conferenceaction.See for example,Senator Taft's explanation of the subsection (Con-gressional Record 6601, June 5, 1947, Legislative History p. 1540) and the.comments of Senator Morse (Congressional Record 6610, June 5, 1947, LegislativeHistory 1554).To these legislative opinions may be added the observation that where Congress,chose to legislate with respect to union dues, it did so by specific use of the wordas distinguished from fees.See the proviso B to Section 8 (a) (3) where Con-gress prohibited discrimination against employees for nonmembership in a labororganization if the employer had reasonable grounds for belief that membershipwas being denied or terminated for reasons other than the failure of the employee"to tender theperiodic dues and initiation feesuniformly required."[Emphasissupplied.]If there were any doubt of the intent of Congress to exclude dues from theoperation of 8 (b)(5) and limit its coverage to initiation fees, that doubtis dispelled by Senator Taft's analysis in the Senate following Senate debateon the Conference Report.This analysis,prepared,in the words of SenatorTaft,for the purpose of refuting"erroneous"and "mistaken statements made onthe floor"about the Act ; statements"not justified by the text of the bill," and"in order to make clear the legislative intent,"(93 Daily Congressional Record7000, June 12, 1947, Legislative History 1622) gave the following explanationof the subsection : (93 Daily Congressional Record 7001, Legislative History1623.)Section 8(b) (5).Initiation fees:This section was taken in part fromthe House bill and make it an unfair labor practice for a union to chargeexcessive or discriminatoryinitiation feeswith respect to employees coveredby a compulsory union membership agreement.It has been argued thatthe effect of this section is to give the Board vast discretion in regulating 488DECISIONSOF NATIONALLABOR RELATIONS BOARDthedues and initiation feesof all labor organizations and thereby puttingthe government in charge of the internal affairs of unions.The expresslanguage of this subsection shows how unfounded such an argument is, forit is only in cases in which the employees affected are covered by unionshop or maintenance-of-membership agreements that the Board has anyjurisdiction.Even then it is limited to initiation fees and does not coverdues.It was the opinion of the Conferees that unless such a provision wasinserted, the restrictions on the union shop in Section 8 (3) could be easilycircumvented. [Emphasis supplied.]On the basis of the above authority, it is found that the collection of back duesby the Union in the instant situation is not within the purview of Section8 (b) (5). It is therefore unnecessary to pass upon other presented questionsas to the construction and applicability of the section.Section 8 (b) (2) :The complaint also alleges that the attempt to collect theback dues was violative of Section 8 (b) (2). That section makes it an unfairlabor practice for a union "to cause or attempt to cause an employer to discrimi-nate against an employee" denied union membership for reasons other thanfailure to tender periodic dues and initiation fees.In the instant case the Union did not seek discrimination by the Companyagainst any of the employees from whom it requested the back dues. It didnot communicate to the Company any requests for action against them, nor,so far as appears, any information whatever as to their status.This subsectionrequires some action by the Union directed to the employer. There being nosubstantial evidence of any such action here, there is no basis for finding aviolation of Section 8 (b) (2). Cf.New York Shipbuilding Corporation,89NLRB 1446.Section 8 (a)(3) : Since the Company at no time required payment byemployees of the back dues the allegation of violation of Section 8 (a) (3) bythe Company is in this respect likewise unsupported.Section 8 (b) (1) (A) and 8 (a) (1):So far as this particular issue is con-cerned, the essence of the unfair practice alleged in the complaint lies in actionby the Union and the Company,...requiring employees of the Respondent Company to pay, in additionto their obligation to become and remain members in good standing of theRespondent Union, pursuant to the terms of said union shop agreement,fees and dues for a period prior to the effective date of said union shopagreement asa condition of continued employment.[Emphasis supplied.]As has been seen, the payment of the back dues was not here acondition ofcontinued employment.That allegation not being substantiated the basis ofthe charged violation disappears. I regard the emphasized clause as an integralelement of the issue which the General Counsel wished to test, and not as meresurplusage.Upon this construction of the pleadings, I do not find presented,and therefore do not decide, the question whether a violation of Section 8 (a) (1)or of 8 (b) (1) (A) would be made out under different circumstances. I expressno opinion as to the applicability in such a case of the proviso to Section8 (b) (1) (A) to the effect that "this paragraph shall not impair the right ofa labor organization to prescribe its own rules with respect to the acquisitionor retention of membership."There being no evidence of discrimination by the Company against any em-ployee for failure to pay back dues, or of any effort on its part to assist theUnion in the collection thereof, the allegations of violation of Section 8 (a)(3) and 8 (a) (2) in this connection also fall. NAMM'S INC.489It is found that the above-stated actions of the Company and the Union withrespect to collection of back dues did not,upon the pleaded and litigated issues,constitute violations of any section of the Act.2.Article V section 9 of the contractArticle V of the October 4, 1949, contract is entitled "Seniority : Layoff :Transfer."It contains some 12 sections of detailed provisions regarding thosematters.The original section 9 of that article provided as follows :Section 9(a).Exempt employees shall not be transferred to any de-partment covered by this agreement so long as there are any employeeslaid off less than 7 months in the area of seniority into which the transferis desired except that the Company may transfer not more than five (5)exempt employeesin anyone year provided; (1) that such employees havenot less than fifteen(15) years of store service;(2) that such transfershall not result in the replacement of an employee covered by this agree-ment in the area of seniority with two or more years of seniority;and (3)that such employee shall pay to the Union a fee in an amount equal to all.sums that would have been paid from June 1944(had he been a memberof the Union since then).Such employees shall receive therefrom full storeseniority.[Emphasis supplied.](b)Where exempt employees, except as above provided, are transferredto any department covered by this agreement, union seniority shall com-mence as of the date of employment in such nonexempt category and shallbe deemed for all purposes to be newly engaged employees.The General Counsel contends that the emphasized portion of the quotedsection, and transfers made pursuant to it, are unlawful and constitute dis-crimination(8 (a) (3)), assistance and supportto the Union(8 (a) (2)),restraint and coercion(8 (a) (1) and8 (b) (1) (A)),and causingthe Companyto discriminate(8 (b) (2) )."Exempt" employees are employees excluded from the contractual bargainingunit.The history of section 9 is as follows :Early in 1949, apparently,as the result of managerial reorganization, theCompany drastically reduced its staff,laying off some 300 regular employees outof a total staff of 1,100.While this reduction was in progress the Union andthe Company were negotiating the October 4, 1949, contract.The reductionaffected both exempt and nonexempt categories. In the process a number ofexempt employees of many years service in the store,some in supervisorypositions,were given termination notices.The Company was desirous of retaining some of these employees by shiftingthem into nonexempt positions, but at the same time it wished them to havetheir years of store-service credited as seniority within the bargaining unit.Under the prevailing practice seniority within the bargaining unit was basedsubstantially on length of servicein nonexemptemployment ; and layoffs werenormally in the order of seniority.To this proposal the Union demurred, point-ing out that in reductions in force, union members of many years employmentwithin the bargaining unit might be reduced before the transferees.The Unionhad no objection to the transfers, however, so long as the seniority standingsof unit employees were not prejudiced.This basic disagreement continued forsome time, apparently contributing to the protraction of the negotiations.Ulti-mately, however, the problem was settled in the manner set out in section 9 ofarticle V of the contract.Who proposed this solution is not altogether clearfrom the evidence, though it was most likely the Union.But the impression re- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDflected by the record is that throughout the negotiations the Company was theactive force behind the transfer proposal and the Union a passive, if not indeeda reluctant, participant.The reason for the selection of the June 1944 date insection 9 was because that was the time the Union first began to function as thecontractual majority representative for the appropriate unit.By August 1949 the Company and the Union reached agreement on all phasesof the contract including section 9 of article V, with the exception of the wageclause.During that month the Company transferred three exempt employees oflong service to nonexempt categories : Meredith, Ellingsen, and Gabel.At thetime of the transfer, Company Vice-President Zneimmer indicated to the threeemployees that after the bargaining contract was signed and the union-shopelection held they might be required to make some back-dues payments to theUnion.Zneimmer further said that the Company would assist them if they haddifficulty meeting the obligation.'In mid-December 1949, after the union-shop clause became effective, Zneim-mer summoned the 3 employees to his office and gave them each $100 to help,defray the payment of dues back to 1944. Each of the 3 then paid the Union.The amount of back dues varied from $126 in the case of Ellingsen to $136, or$139 in the case of Gabel. The difference between $100 and the total amountdue was paid by the employees. Ellingsen, accompanied by Gabel, made herpayment to Administrator Loew at the union office.At that time Loew explained'toEllingsen, in substance, that the reason for the payment was to protectEllingsen's seniority which, Loew said, Ellingsen would lose if the paymentwere not made.`At the time of these payments by Meredith, Ellingsen, and Gabel, the Union'sincome from dues paid by company employees under the contract amounted toapproximately $2,400 per month.In February 1950 Daisy Amundsen, an executive of 10 years' service in anexempt position, was informed that she was being terminated. Amundsenthen went to see Company President Miller. At that time the Company wasnegotiating with Elizabeth Arden, cosmetic manufacturers, with the view ofhaving a full-time demonstrator of Arden cosmetics stationed in the store ; thesalary to be paid entirely by Arden. Such a position was an exempt one underthe contract.Upon ascertaining that Amundsen wished to remain in the store,even in reduced position,President Miller suggested to Company MerchandiseManager Burston that Amundsen would be well suited to the Arden job. AnInterview was arranged with Arden officials for Amundsen.After the interviewArden informed Merchandise Manager Burston that Arden was willing to accepther as a demonstrator of their products, but that they were not willing toassume payment of any portion of her salary.Amundsen understood throughoutthat her securing the position was dependent upon her being acceptable to Ardenand upon their willingness to pay her salary. Company Merchandise ManagerBurston, and later Company Vice-President Zneimmer, thereafter informedAmundsen that because of Arden's position in the matter, no job of any kind was4This finding is based on the testimony of Zneimmer,Meredith,and Ellingsen.Ellingeen's testimony is that Loew said that the sum would have to be paid...in order to be in good standing or else I would lose myseniorityin the store.That I was taking a union job and that was the only way I would get on equal termswith the other girls otherwise I would lose myseniority.There were other memberswho had been in the union longer than I. [Emphasis supplied.]Meredith testified that Loew told her that "to keep that job you would have to pay yourback dues"I think it unlikely that Loew would tell Ellingsen that the payment wasnecessary topreserve senioritywhile telling Meredith that it was necessary tokeep thejobIconcludethatMeredithmisunderstood or incorrectly recalled the conservation. NAMM'S INC.491available for her.Aiundsenwas given her severance pay and left the Com-pany's employ.At some early point in the negotiations Personnel Manager Lucas toldAmundsen that if she accepted a union job she would have to pay back dues inthe amount of around $150. At that time Lucas either misapprehended ordid not know which position Amundsen was being considered for by Burstonand Miller. It has been noted that the Arden job would not have been withinthe appropriate contract unitAbout a month before the Amundsen incident, on January 11, 1950, ReginaFreiberg filed a charge with the Board alleging,inter aliathe invalidity of sec-tion 9 of article V of the contract. Company Vice-President Zneimmer thensuggested to Union President Carnes and other union representatives that pos-sibly the clause regarding back-dues payments was a violation-the Union dis-agreeing-and that the wisest course would be to eliminate it. Around May1950 Field Examiner Clement Cull of the Board investigated the case. There-after the Company and the Union seriously discussed revision of the section.As a result under date of July 24, 1950, the Union, by letter, proposed that thefollowing clause be substituted for section 9 (a) :Exempt employees shall not be transferred to any department coveredby this agreement so long as there are any employees laidoff inthe areaof seniority into which the transfer is desired, except that the Companymay transfer not more than five exempt employees in any one year provided(1) that such employees have not less than 15 years of store service; and(2) that such transfer shall not result in the replacement of an employeecovered by this agreement in the area of seniority.This proposed change, it will be noted, suggested several significant modifica-tions in section 9 (a).These were (1) the elimination of any requirement forpayment of a fee for back dues by transferred employees; (2) the eliminationof the provision permitting transfer with accumulated seniority if there wereunitemployees in the seniority area who had been laid off 7 months or more.Under the proposed revision such transfers could not be effected if there wereanylaid laid-off employees in the seniority area; (3) elimination of the provisionwhich permitted the transfer to replace unit employees with less than 2 years'seniority.Under the proposed revision no replacement of unit employees waspermitted.The latter two modifications evoked objection from the Company and thenegotiationsdragged on until September 28, 1950, when the Company acceptedthe Union's proposed revision and the contract was accordingly amended.'Even beforethe Company's acceptance of the amendment, however, the pro-vision of section 9 for back payment had apparently been tacitly abandoned by theparties.Following the execution of the contract and up to the date of hearingonly four employees appear to have been transferred from exempt to non-exempt categories.These took place on May 15, July 24, and August 28, 1950,6There is some confusion in Amundsen's testimony regardingthe circumstances sur-rounding her acceptance of the severance pay.While testifying to the above facts,Amundsen also stated that she decided to take the severance pay, ratherthan the job,because of, among other things, a disinclination to pay theunion dues.How she couldhave concluded that she had any choice in the matter other than acceptance of her sever-ance pay, while admittedly understanding that there was no employmentavailable forher, is not clear.This confusion, however, is not of critical bearing on the issues.7While there is some suggestion by the General Counsel that the amendment was pre-dated, or never occurred, there is no apparent basis for such a finding.The finding as tothe revision is based on Company Vice-PresidentZneimmer's testimony and correspondencehe identified as passing between the parties. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDand on February19, 1951.All fourtransferswere withaccumulatedsenioritywithoutbackpayment or any demand or suggestion by the Company or theUnionthat a fee for backdues be paid.Conclusions as to the TransfersIt seems obvious from the above statement that there was no motive, pur-pose, or intent in either of the parties in enacting section 9 of the original con-tract to secure an illegal result.The concern of the Company was to assure thecontinued employment of employees with many years' service. In addition tohumanitarian and personnel policy reasons the Company had a business in-terest in such a result. If terminated by reorganization the exempt employeeswere entitled to 1 week's severance pay for each year of service.As for theUnion, its interest was that the accumulated tenure of employees in the appro-priate unit should not be, in its view, bestowed as a gratuity upon persons whohad not earned the protection by service in the unit.That all within the unitwereunionmembers does not detract from the force of the anxiety.That it wassolely this not unreasonable concern which animated the Union is evident fromits stated position, at the outset of the Company's overtures, to the effect thatit had no objection to the transfer of exempt employees into the unit providedthat their years of service were not considered as unit seniority. That proposal,of course, did not meet the Company's objectives.Though the complaint seems to suggest that the discrimination charged wasdiscrimination only against the transferred employees in the requirement thatthey make the back payments, the General Counsel's argument at the hearingindicates that he considered it discrimination against unit employees as well,by subordination of their seniority status ; and against laid off unit employeeswhose restoration might be prejudiced.In my judgment neither the original section 9 of article V nor any of thetransfersconstituted unfair labor practices.It could scarcely be, and I do not understand that it is, contended that thetransfer of exempt employees into the unit with accumulated seniority, ifmotivated solely by legitimatebusinessconsiderationsunconnectedwith unionfactors, and with the consent of the unit bargaining representative, and withoutthe payment of the stated fee, would be illegitimate. The resulting discriminationthere-if such it can be called-against employees in thebargaining unit issimply the consequence of administrative change within a fieldployerand unionare usually free to legislate.Seniority within industry is notnormally a status created by statute law, but a right acquired by contract; andwhat may be contracted for can ordinarily be contractedaway for reasonableand proper ends. In the case ofAeronautical Lodge v. Campbell,377 U. S. 521,the United States Supreme Court held that a collective bargaining contract whichgranted "top seniority" to union officialswas not in conflictwith the SelectiveService and Training Act of 1940. There an employee, hired in 1942,was in-ducted into the armed services 2 years later.While he was in service the Unionmodified an existing contract so as to give union chairmen top seniority. InJanuary 1946 the employee was discharged from the Army and restored to hisjob.Within a year thereafter he was laid off in a reduction in force effectedon the basis of seniority.At the sametime union chairmenof lesserseniorityin terms of length of service were retained. In upholding the validity of thelayoff the Supreme Court said that,... a provision for the retention of union chairmen beyond theroutine re-quirements of seniority is not at all uncommon and surely ought not to bedeemed arbitraryand discriminatory. NAMM'S INC.493As I understand that decision,the validity of the arrangement rests upon thepropriety of the motives of the contractors and the reasonableness of the meansand objective.See alsoN. L. R. B. v. Potlatch Forests, Inc.,189 F. 2d 82 (C. A. 9).And if, in the hypothetical case stated above, there is no illegal discriminationwhere no consideration passes between the contracting parties or the benefici-aries, it is difficult to percieve why there should be if consideration does pass.The status or tenure of the subordinated employee is not one whit different in thetwo cases.If a legitimate union and employer can legally confer senioritywithout the payment of dues by employees,I see no reason why, so far as theissue of discrimination is concerned,they cannot achieve the same result whenrequiring such payment; if reasonably related to a proper objective not incon-sistent with the statute and its policies.I see nothing in Section 8 (a) (3) orits provisos forbidding it.The question then is whether the motives of both parties were proper, theobjectives consistent with the policies of the statute, and the means used to securethe result reasonably directed to that end.As to themotives, I think it clear that these were proper and legitimate ; Isee nothing in the parties' action inconsistent wth the law or its policies ; and Ifind the means used not unreasonable.Certainly it is not unlawful for a unionand an employer to seek to protect long company service. And if employees canbe asked to waive their earned security it does not strike me as unreasonablefor them to insist upon some consideration in exchange for it.And whether theconsideration flows to the employees directly or whether it comes to them in-directly through their bargaining representative ought not to affect its validity.That the consideration required may be in the form of a fee measured by lengthof service by the union to the appropriate unit does not seem to me significant ;any more than if it were a fee in the nature of a premium for insurance protec-tion based upon the amount of the policy, or the number of years of employmentwith the company.All the employees who were transferred desired the protection. Since theCompany and the Union could properly bestow it for legitimatenondiscrimina-tory purposes, the action ought not to be lightly held invalid. In view of thebenefitswhich the transferees derived, I do not see any discrimination as tothem.With respect to the employees in the unit, whose seniority rights mighthave been affected,the act of their bargaining representative was in this kindof matter the act of themselves.But even if some were shown to have dis-approved,the resulting disability would be a noncompensable casualty incurredin the process of accommodation of competing interests.Given the same validpurpose, namely, the protection of years of company service, the fact that con-sideration flowed from the transferees to the unit employees through theirbargaining representative, scarcely converts a nondiscriminatoryresult into adiscriminatory one.It is consequently found that there was no discrimination involved in theadoption of section 9, article V of the 1949 contract, or in its application.Thereis therefore no need to discuss the application of provisos A and B of Section8 (a) (3).But, in any event, I find inapposite to this type of situation the line of Boarddecisionsholdingunlawful a requirement,conditioned upon employment, thatemployees pay union dues for a period when they were under no obligation bythe Act to do so. See, for example,New York Shipbuilding Corporation,89NLRB 1446. In those cases the affected employees were entitled,as a matterof statutory right, to the status of which they were deprived. In theinstantcase the transferees had no recognizable claim under law to employment in the 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit with accumulated seniority ; except such claim as the contractmay have given them.Hence the withholding of such status could not be, inthe circumstances presented here, a deprivation of any vested right under thestatute.Whether it would be under other circumstances I do not find necessaryto decide.Nor do I find that the Union was thereby supported or assisted, any more thana legitimate union is supported by the legal checkoff of union dues from wages, orby payment for time spent by union stewards in the processing of grievances, orby other reasonable grants of privilege to an accredited representative union.Employer contributions in terms of money or services to a labor organizationare, of course, unlawful where their purpose or necessary effect are to restrainemployees in the exercise of their statutorily guaranteed rights, or to supporta union.But here there was no such purpose; and a scrutiny of the meansemployed refutes any conclusion that they would have the prohibited effect.Therestrictions placed upon the transfers negates the inference that under thecircumstances the device could have constituted support or assistance.In the first place the contract provided that only five such transfers could bemade in any 1 year. Secondly, they could not be effected if there were employeesin the unit in a layoff status for less than 7 months.Third, the transferees wererequired to have at least 15 years' store service to be eligible for transfer withseniority.And, finally, the transfers could not result in the replacement of anyunit employee with 2 years of seniority.Under these severe restrictions thetransfer policy could scarcely result in such substantial illegitimate benefit tothe Union as to constitute support and assistance.Several other facts may be noted parenthetically.Only three employees evermade the payments provided by the contract; and the contract provision had noconnection with union security: It was incorporated in article V, dealing withseniority, whereas the union-security clause is in article III.I do not find the payments by the Company of $100 each to Meredith, Ellingsen,and Gabel to be assistance and support of the Union. In making these contribu-tions the Company was acting in its own legitimate self-interest, and not at-tempting to prop up the labor organization.The payment of $300 into the uniontreasury for the purposes here described, at a time when the Union's dues incomefrom the employees approximated $28,000 annually, does not appear to constitutea substantial contribution to the Union's maintenance.In view of the conclusions here reached, it is unnecessary to decide whether,as the General Counsel contends, payment of the fee was compulsory underSection 9 (a), (as Personnel Manager Lucas' statement to employee Amundsen,Vice-President Zneimmer's statement to Meredith, Ellingsen, and Gabel in August1949-and perhaps a distributive reading of Section 9-suggest) ; or was instead,as the Company and Union insist (and Ellingsen's testimony as to her conver-sation with Loew suggests) entirely at the option of the transferred employee.83.The discharge of Sara GoldesThe union-security provision of the October 4, 1949, contract became effectiveon December 3, 1949. Following receipt of the Board's certification of resultsof the union-shop election the Union distributed circulars among the employees,two of which have been mentioned earlier, warning them of the prospectiveoperation of the union shop and of the deadline for acquiring membership. Inaddition notices were posted on the bulletin boards in the plant, and other means,8 In this connection it may be noted that there is testimony to the effect that paymentwas optional. In view of my disposition of the case, I do not reach the issue as towhether the s*ction requires testimonial interpretation. NAMM'S INC.495such as personal communication,utilized to publicize the situation.Notices weresent to employees by both the Company and theUnion.Sara Goldes was an employee of the Company in what is known as a "con-tingent"category.She had joined the Union,pursuant to requirement, in1946 when it was C. I. 0., but ceased to pay dues when the contract expired inJanuary 1949. She was a quiescent member,did not attend meetings,and shedid not participate in any of the activity at the time of the schism or during therepresentation dispute.In general,the Union required all employees covered by the union-shop clauseto join by December 3, 1949. A number of contingent employees failed to do so,however. Instead of seeking their discharge,the Union waited several daysand on December 7, 1949, it sent a letter to the Company stating the following :Enclosed you will find a list of your employees who have failed to putthemselves in good standing with the Dept. Store Employees Union-Local#1250 Independent.Because they are Contingents and because of their youth we are makingan allowance and extending the period until Thursday December 15th, forthem to correct the above matter altho they have been notified as to theirresponsibilities.It is suggested that you speak with these employees and warn them of theconsequences for failure to put themselves in good standing by the abovestated date.We request that those who do not do so be removed from theirjobson December 16th, 1949,in accordance with the terms and provisionsof the collective bargaining agreement .. .On December 15 Goldes had not yet joined the Union or made any effortto do so. On December 19, 1949, the Union requested that she be discharged.,On December 22, she was notified by the Company that she would be dischargedon the 24th.Goldes' testimony is that Personnel Manager Lucas gave as thereason that:"the union had requested to have me sent away because of non-payment of back dues.I was not in good standing."Upon Lucas' suggestion thatshe go to the union office and"see what [could]be done about it," Goldesthen saw Union Official Mildred Loew. There is little direct conflict betweenGoldes and Loew as to what was said;the differences apparently being ascrib-able mainly to omissions or inversions in the narrative of one or the other.Goldes' version is as follows :I told [Loew]that I didn'tknow anything about not paying backdues.I am willing to pay whatever I owed.She said, it wasn't a questionof back dues.She said, I was being let out because I was not in sympathywith them.I told her, I did not think it was fair for anybody to be letout because they did not feel the same way she did. I told her, there werea lot of men with families being let out because they did not feel the sameway she did. She told me to go ahead and find myself a job with a unionwith whom I was in sympathy with.Loew's testimony is that Goldes was abusive,and stated that she did notwant to join the Union;and when Loew asked why then she had come,Goldesreplied that it was because Lucas had advised her to.According to Loew, shethen told Goldes that perhaps Goldes would be "happier elsewhere"under thecircumstances,"particularly since she was long over due, and from December17th, on we were not accepting into the Union any person,and that she wasnot being treated differently than anybody else. She said that she was just ashappy about the whole thing, and she left."Loew did not recall that Goldesoffered to pay her dues. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwould seem rather pointless for Goldes to have made a trip to the unionoffice(two trips in fact, Loew being absent the first time)merely for thepurpose of venting spleen against the Union. It is much more likely that shewent for the purpose of joining and that, as she testified,she offered to pay andthe tender was refused.It is clear from the narrative of both Goldes and Loewthat Loew at least suggested that Goldes would find conditions more compatibleelsewhere.The General Counsel relies on alternative theories to support the allegation ofdiscriminatory treatment of Goldes.First,the General Counsel contends thatthe contract was invalid.This contention has previously been found not to besustained.The second ground is that the Union was unlawfully requiring thepayment of back dues as a condition of membership in good standing andemployment;that membership was thus not"available"to Goldes within themeaning of proviso A of Section 8 (a) (3) ; that Goldes was consequently notrequired to make a tender of dues and initiation fees to prevent her discharge,and therefore her termination was illegal. (SeeUnion Starch & Refining Co.,87 NLRB 779.) It has previously been found, however, that the Union didnot require the payment of back dues as a condition of membership in goodstanding and employment within the meaning of the contract or the statute.Thirdly, it is contended that Goldes was denied membership, in violation ofproviso B of Section 8 (a) (3), for reasons other than her failure to tenderinitiation fees and dues; these reasons being (1) her dislike for the Unionmanifested to Loew and (2) her failure to adhere to the Union during the schism.If the third contention is sustained the General Counsel has, in my opinion,made out a case of violation at least on the part of the Union.The evidence in support of that contention consists of (1) Goldes' account ofher meeting with Loew, (2) an incident shortly before the representationelection in which Union Officials Loew and Devlin solicited Goldes and others tojoin the Independent.Goldes' undenied testimony is that on this occasionshe refused ; that this "annoyed" Loew and Devlin, who then "called us as abunch of dummies that we didn'twant to join up with them" ;and (3) the factthat some noncontingent employees were permitted to join the Union after thedeadline,whereas Goldes was not.If this were the only evidence bearing on Goldes'discharge the General Coun-sel's conclusions might follow,but consideration of all the evidence leads meto conclude that the preponderance of the proof is the other way.In the first place,it seems unlikely that the Union would have discriminatedagainst a relatively passive dissident like Goldes, while not discriminating againstactive ones,such as those in the Freiberg group.In the second place, Goldes'failure to make any effort to join the Union during either the 30 days permittedby the statute or the grace period allowed by the Union, deprives her testimony,even accepting it, of the significance which it would otherwise have.No ade-quate reason is ascribed by Goldes for her failure to comply in time with theunion-shop requirement.Her testimony as to that was variously that she"didn't know"about the requirement;that she saw no notices on the bulletinboards respecting it, or saw any of the circulars previously described;that shereceived no letters;that she had "heard"that she was required to join,but wasmerely "waiting to be told what to do" though making no effort to ascertainthe facts;that she "understood"that if the Union won the union-shop electionthat she would be required to join, but that she"took it for granted"she wasstill a member;that though still considering herself a member she did not paydues after January 1949,or after the union-shop election because she"didn'tknow just what [she] owed or what procedure to go through" ; she "expected JAMES C. ELLIS497[the Union] to get in touch with [her] and tell [her] what was what" ; andthat she "understood" that in order to remain a member of the Union shewould "have to continue paying dues."In view of the wide publicity accorded the union-shop requirement and Goldes'own understanding of the situation as manifested by her testimony, I do notfind it possible to say that adequate ground has been advanced for her failureto join the Union before the deadline.The Board has held that, unless excusedas a matter of law, the duty is upon an employee having notice of a valid union-:shop requirement to make reasonable effort to comply.Ferro Stamping Co.,93NLRB 1459;Chisholm-RyderCo., 94 NLRB No. 76;Standard Brands, Inc., 97NLRB 737. It is found that Goldes made no such effort here.Having failed to comply, Goldes' discharge was properly asked for by theUnion.Having no reasonable cause to believe that the Union's request wasillegally motivated, the Company was legally bound under the circumstances todischarge Goldes,Colgate-Palmolive-Peet Co.,338 U. S. 355; and it notifiedher that it was doing so.The Union was under no obligation at that stage ofthe proceedings to accept Goldes' tardy tender of dues.On neither Goldes' nor Loew's version, can Loew's statements to Goldes be in-terpreted, in this state of circumstances, as a declaration that if Goldes hadbeen more amiable to the Union, her tender would have been accepted. Thatsome noncontingent employees might have been permitted to join the Unionafter the December 3 deadline, does not establish the application of a differentor discriminatory policy as to Goldes. She also was given the opportunity tojoin after December 3.The uncontested testimony of Loew is that no contingentemployee required to join the Union by December 15, was permitted to join afterDecember 17. In some cases tardy noncontingents were permitted to join withinseveral days or a week after request for their removal and some noncontingentswho pleaded financial difficulty were permitted to defer payment.There is no.evidence, however, that any such dispensation was accorded any employeeafter,December 17.It is consequently Found the evidence does not establish unfair labor practicesby either the Company or the Union in connection with the discharge of Goldes.[Recommendations omitted from publication in this volume.]JAMES C. ELLIS, SOLE OWNER,D/BMA JAMES C.ELLIS(OIL PRODUC-TION)andINTERNATIONAL BROTHERHOOD OF FIREMEN AND OILERS,LOCAL UNIONNo. 214, AFL.CaseNo. 9-CA-436. January 92,1953Decision and OrderOn July 22, 1952, Trial Examiner Henry J. Kent issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report, andthe Respondent filed a supporting brief.102 NLRB No. 52.